UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As ofAugust 14, 2013, there were issued and outstanding 5,982,810 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDEDJUNE 30, 2013 INDEX Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 Part II OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 53 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands except share and per share data) June 30, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold and cash equivalents Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of$2,139 at June 30, 2013 and $2,239 at December 31, 2012) Total investment securities Loans held for sale Loans, net of unearned income Less: Allowance for loan losses ) ) Net loans Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) Restricted stock, at cost Bank owned life insurance (BOLI) Deferred tax asset Other assets Total Assets $ $ Liabilities and Equity Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLBNY borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, cumulative perpetual, $1,000 liquidation value; authorized 1,000,000 shares; Issued: 16,288 shares at June 30, 2013 and December 31, 2012 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 6,193,710 shares at June 30, 2013 and 5,594,793 shares at December 31, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 210,900 shares at June 30, 2013 and December 31, 2012, at cost ) ) Total shareholders’ equity Noncontrolling interest in consolidated subsidiaries ) ) Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements 1 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the six months ended June30, For the three months ended June 30, (in thousands except share data) (in thousands except share data) Interest income: Interest and fees on loans $ Interest and dividends on investments Interest on federal funds sold and cash equivalents 73 33 66 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest income: Gain on sale of SBA loans Loan fees Net income from BOLI 91 94 46 Service fees on deposit accounts 65 54 Loss on sale and write-down of real estate owned ) Other Total noninterest income Noninterest expense: Compensation and benefits Professional services Occupancy and equipment Data processing FDICinsurance OREO expense Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income attributable to Company and noncontrolling interest Net income attributable to noncontrolling interest ) Net income attributable to Company Preferred stock dividend and discount accretion ) Net income available to common shareholders $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements 2 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) For the six months ended
